Citation Nr: 0613140	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a left inguinal 
hernia. 

2.  Entitlement to service connection for residuals of 
repaired incarcerated ventral hernia.

3.  Entitlement to service connection for residuals of 
repaired umbilical hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for a 
scar, residual of a left inguinal hernia, with an evaluation 
of 10 percent.  

The issues of service connection for residuals of a repaired 
incarcerated ventral hernia, and for residuals of a repaired 
umbilical hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of the veteran's postoperative left inguinal 
hernia repair include a well-healed, well-blended linear, 
flat, superficial surgical scar in the left inguinal area, 
measuring 3.5 inches by .25 inches.  The scar was not deep or 
tender, and there was no hypo- or hyperpigmentation of the 
scar.  There was no scar induration, no keloid changes, and 
no disfigurement from the scar.

2.  Medical evidence does not currently reflect recurrence of 
a left inguinal hernia.




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for postoperative residuals of a left inguinal 
hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic 
Codes 7338, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In an August 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided him 
with an opportunity to submit such evidence.  The letter 
informed the veteran of evidence VA would reasonably seek to 
obtain (including medical records, employment records, or 
records from other Federal agencies) and informed him of 
information and evidence for which he was ultimately 
responsible (including enough information about records so 
that VA can request them).  VA also asked the veteran to 
provide, dates of medical treatment, lay statements, records 
and statements from service medical personnel, employment 
physical examinations, medical evidence, pharmacy records, 
insurance examination reports, and any medical reports in his 
possession.  VA, in effect, asked him to provide any evidence 
that pertains to his claim.  The letter provided the veteran 
with VCAA notice prior to issuance of the December 2003 
rating decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
CAVC held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of the information and evidence necessary to 
substantiate the claim.  Id.  Additionally, VA must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence needed to establish a disability rating or effective 
date prior to his initial decision.  Despite the inadequate 
notice provided on the latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, the January 2004 statement of the case 
provided the veteran with pertinent regulations on disability 
ratings and the December 2003 rating decision informed him of 
an initial effective date for service connection prior to 
appellate review.  See Id.   

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, private 
treatment records, and a VA examination have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  Thus, VA's duty to 
assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

B.  Law and Analysis

The veteran is seeking an increased initial evaluation for 
postoperative residuals of a left inguinal hernia.  The Board 
has carefully reviewed the evidence and statements made in 
support of the claim and finds that the preponderance of the 
evidence is against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, consideration of a staged 
rating is appropriate.

Under Diagnostic Code 7338, a 60 percent evaluation is 
assigned for an inguinal hernia that is large, postoperative 
and recurrent, not well supported under ordinary conditions, 
not readily reducible, and inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2005).  A 30 percent evaluation is 
assigned for an inguinal hernia that is small, postoperative 
and recurrent or unoperated, irremediable, and not well 
supported by a truss or not readily reducible.  Id.  A 10 
percent evaluation is assigned for an inguinal hernia that is 
postoperative, recurrent, readily reducible and well 
supported by a truss or belt.  Id.  A 0 percent 
(noncompensable) evaluation is assigned for an inguinal 
hernia that is not operated, but remediable, or for an 
inguinal hernia that is small and reducible, without true 
hernia protrusion.  A note to Diagnostic Code 7338 states 
that 10 percent is to be added for bilateral involvement, 
provided the second hernia is compensable.  Id.  This means 
that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the 
latter is of compensable degree.  Id.

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation for an area or areas 
exceeding 12 square inches; and a 10 percent evaluation for 
an area or areas exceeding 6 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars, other than on the 
head, face, or neck, that are superficial and that do not 
cause limited motion are assigned a 10 percent evaluation for 
an area or areas of 144 square inches or greater.  Id. at 
Diagnostic Code 7802.  Superficial and unstable scars are 
assigned a 10 percent evaluation.  Id. at Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at 
Diagnostic Code 7803, Note (1).  Scars that are superficial 
and painful on examination are assigned 10 percent 
evaluation.  Id. at Diagnostic Code 7804.  A superficial scar 
as one not associated with underlying soft tissue damage.  
Id. at Diagnostic Code 7804, Note (1).  Other scars are rated 
on limitation of function of the affected part.  Id. at 
Diagnostic Code 7805.

The veteran has been assigned a 10 percent evaluation for a 
residual surgical scar from a left inguinal hernia under 
Diagnostic Code 7804.  

During an August 2003 VA examination, the examiner reported 
that the veteran had a left inguinal hernia repair while in 
service.  He subsequently had a recurrence of the hernia and 
had a second herniorrhaphy in 1994 [sic].  The veteran 
complained of constant numbness in the residual scar.  
Physical examination revealed a well-healed, well-blended, 
linear, flat, superficial surgical scar in the left inguinal 
area, measuring 3.5 inches by .25 inches.  There was no scar 
induration, no keloid changes, no disfigurement from the 
scar, and no hypo- or hyperpigmentation of the scar.  The 
color of the scar was the same as the rest of the skin.  The 
scar was not deep and was not tender.  The examiner stated 
that there was no hernia recurrence.

The Board finds that the veteran was properly rated at 10 
percent under Diagnostic Code 7804 for a superficial scar, 
not associated with underlying soft tissue damage.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).  The Board notes 
that the scar was not painful on examination, however, the 
veteran did complain of numbness in the residual surgical 
scar.  The veteran's scar does not warrant a higher 
evaluation under Diagnostic Codes 7801, 7802, 7803, or 7805 
where the scar is not deep, has not been shown to result in 
any limitation of motion or limitation of function, does not 
cover an area of 144 square inches or greater, and is not 
unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, or 7805 (2005).  

The Board finds that the veteran's postoperative inguinal 
hernia more closely approximates a 0 percent (non-
compensable) evaluation under Diagnostic Code 7338, for a 
small and reducible inguinal hernia, without true hernia 
protrusion.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2005).  In June 1993, the veteran was seen by Dr. J.W.C. for 
a repair of his recurrent left inguinal hernia with mesh 
reinforcement.  Operative notes did not reflect that the 
inguinal hernia was not reducible.  No hernia protrusion was 
noted in the August 2003 VA examination.  The veteran's 
postoperative, inguinal hernia does not warrant an evaluation 
of 10 percent or more under Diagnostic Code 7338, where 
medical evidence does not reflect any hernia recurrence after 
the June 1993 operation.  In the August 2003 VA examination, 
the examiner found that there was no hernia recurrence.  
Further, there is no indication that the veteran has a 
current inguinal hernia requiring use of a truss or belt.  
See Id.  The Board notes that veteran submitted evidence 
concerning a January 2004 hernia operation, however, this 
operation was for nonservice-connected ventral and umbilical 
hernias discussed in the remand below, and did not involve 
his service-connected left inguinal hernia.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that 
postoperative residuals of a left inguinal hernia warrant an 
evaluation in excess of 10 percent.  The appeal is 
accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation in excess of 10 percent for 
postoperative residuals of a left inguinal hernia is denied.


REMAND

In February 2005 and April 2006 statements, the veteran's 
representative contended that the veteran was entitled to 
service connection for the residuals of a ventral hernia and 
an umbilical hernia, secondary to service-connected residuals 
of a repaired left inguinal hernia.  The Board finds that the 
February 2005 statement was a timely notice of disagreement 
to a January 2005 rating decision, which denied entitlement 
to service connection for residuals of a repaired 
incarcerated ventral hernia, and for residuals of a repaired 
umbilical hernia.  However, a statement of the case in regard 
to this issue has not been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

The Board notes that, in accordance with the CAVC's decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the RO should cure any deficiency in the VCAA letter(s) 
provided to the veteran on the issues that are the subject of 
this remand.  .   



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should issue a statement of 
the case addressing the issues of 
service connection for residuals of a 
repaired incarcerated ventral hernia, 
and for residuals of a repaired 
umbilical hernia.  The veteran should 
be given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


